Citation Nr: 0922684	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-18 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for blindness due to 
retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1966 to December 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2004 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2007, a 
videoconference hearing was held before the undersigned.  A 
transcript of this hearing is of record.  The case was before 
the Board in September 2007 and in September 2008 when it was 
remanded for further development.


FINDINGS OF FACT

1. Retinitis pigmentosa was not noted on service entrance 
examination; however, clear and unmistakable evidence shows 
that symptoms of the disease, including night vision, 
preexisted military service.

2. Clear and unmistakable evidence shows that symptoms of 
retinitis pigmentosa did not increase in severity at an 
abnormally high rate, i.e., beyond natural progression, 
during service.


CONCLUSION OF LAW

Service connection for blindness due to retinitis pigmentosa 
is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a March 
2006 letter provided certain essential notice prior to the 
readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  May 2004 and March 2006 letters 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the March 2006 letter informed the Veteran of disability 
rating and effective date criteria.  Subsequent to issuance 
of complete notice and after the Veteran and his 
representative responded and further development was 
completed May, July, and December 2006 and June 2008 
supplemental statements of the case (SSOCs) readjudicated the 
matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006) (finding that a timing defect can 
be cured by notice followed by readjudication of the claim by 
the Agency of Original Jurisdiction).

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records, including records from the 
Social Security Administration (SSA), have been secured.  The 
RO arranged for a VA examination in May 2008 and an addendum 
opinion in December 2008.  The Board notes that its September 
2007 and September 2008 remands asked that the examiner 
comment on decreased visual acuity noted on service entrance 
examination.  While the May 2008 opinion and December 2008 
addendum did not specifically comment on this evidence, the 
Board finds that the examination was adequate and 
substantially complied with the remand instructions.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA 
must provide an examination that is adequate for rating 
purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) 
(finding that remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where there is substantial compliance 
with the Board's remand instructions).  The VA examiner 
explained that decreasing night vision and visual acuity 
preexisted service and were the first symptoms of retinitis 
pigmentosa; as that clearly and unmistakably shows that the 
disease preexisted service, it was unnecessary for the 
examiner to comment specifically on the decreased visual 
acuity noted on service entrance examination since he 
essentially addressed it by explaining that it preexisted 
service.  The Veteran has not identified any evidence that 
remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

A Veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  Wagner v. Principi, 370 F.3d 
1089, 1097 (Fed. Cir. 2004).  In determining whether a 
condition preexisted service, the Veteran's medical history, 
accepted medical principles, evidence regarding the basic 
character, origin and development of the condition, and lay 
and medical evidence concerning the inception, development 
and manifestations of the condition must be considered.  
38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 
390, 396 (2009).  A lack of aggravation can be shown by 
establishing either that there was no increase in disability 
or that any increase in disability was due to the natural 
progression of the preexisting condition.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.

Service connection may be granted for hereditary diseases, 
such as retinitis pigmentosa, which either first become 
manifest during service or which preexisted service and 
progressed at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 
1990).

Temporary flare-ups of a preexisting disorder during service, 
without evidence of a worsening of the underlying condition, 
do not constitute aggravation.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Retinitis pigmentosa was not noted on service entrance 
examination.  Consequently, the Veteran is presumed sound.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

STRs show that on May 1966 entrance examination, defective 
vision was clinically noted (uncorrected vision was 20/100 in 
the right eye and 20/70 in the left eye) and the Veteran 
reported wearing contacts/glasses.  Field of vision and night 
vision testing was not completed.  

In a statement received in August 2005, the Veteran reported 
having some mild night vision problems prior to service; he 
did not think it was very serious, even though some relatives 
had retinitis pigmentosa, so he was aware night blindness was 
one of the first symptoms of the disease.

Textual evidence of record indicates that retinitis 
pigmentosa initially affects night and peripheral vision.  
PROFESSIONAL GUIDE TO DISEASES 1180-81 (6th ed. 1998).  

On May 2008 VA examination, the examiner reviewed the 
Veteran's claims file and stated that the Veteran reported 
the onset of decreasing vision and night vision problems when 
he was about 12 or 13 years old.  He noted this was typical 
of a patient with retinitis pigmentosa.  The examiner 
concluded that retinitis pigmentosa had been present since 
approximately age 12 or 13.

The combination of this evidence is clear and unmistakable 
evidence that retinitis pigmentosa preexisted the Veteran's 
service.  See Harris v. West, 11 Vet. App. 456, 461-62 (1998) 
(finding in a case involving retinitis pigmentosa that a 
later medical opinion supported by the Veteran's statements 
of night vision problems beginning prior to service was clear 
and unmistakable evidence that the condition preexisted 
service), aff'd, 203 F.3d 1347 (2000).  The Board notes the 
Veteran's representative's argument in April 2009 that if 
retinitis pigmentosa first manifested itself during the 
Veteran's service, then he is entitled to service connection; 
however, the clear and unmistakable evidence shows the first 
signs of retinitis pigmentosa began prior to the Veteran's 
service, rather than during service.

The record shows the Veteran continued to experience symptoms 
of retinitis pigmentosa during service.  During a routine 
examination completed about six months after he entered 
service, he reported experiencing "eye trouble."  
Additionally, he has testified that he continued to have 
problems with his night vision during service.  Specifically, 
statements and hearing testimony from the Veteran and a 
December 2005 lay witness statement from G. W. B. report that 
during basic training he went into a tear gas house and 
pulled off his mask exposing his eyes to tear gas.  The 
Veteran stated that after this exposure his eyes would itch 
and tear up and that he started to notice his night vision 
was rapidly worsening.  G. W. B. stated that after the tear 
gas exposure he noticed the Veteran was not getting around as 
well at night and that he would follow close behind G. W. B. 
when they were together.  The May 2008 VA examiner also 
opined that retinitis pigmentosa permanently increased in 
severity during the Veteran's service.

Hence, the Veteran is also entitled to a further presumption 
that retinitis pigmentosa was aggravated by his service; and 
this presumption likewise is rebuttable only by clear and 
unmistakable evidence of non-aggravation.  See Wagner, 370 
F.3d at 1096.  The Board finds that there is clear and 
unmistakable evidence of non-aggravation.

Statements and testimony from the Veteran assert his belief 
that exposure to tear gas during basic training and night 
duty with associated exposure to low lighting conditions may 
have aggravated retinitis pigmentosa.

On October 1968 separation examination, distant vision was 
20/20 in both eyes.  [The Veteran reported he wore 
glasses/contacts; however, visual acuity test results appear 
to show his uncorrected vision (corrected vision findings are 
apparently not noted).]  The Veteran did not report any eye 
trouble, including night or peripheral vision problems, at 
that time.

Private medical evidence reveals the Veteran did not receive 
an initial diagnosis of retinitis pigmentosa until June 1978, 
almost ten years after service discharge.  At that time the 
primary complaint was decreased peripheral vision and visual 
field examination revealed less than a 20 degree central 
field remaining in each eye.
SSA records include a September 1995 letter from Dr. J. H. B. 
stating the Veteran reported having significant tunnel vision 
in both eyes for many years.  Over the last several years he 
had noticed a significant decline in left eye visual acuity.  
Examination and testing revealed a severe loss of peripheral 
field in both eyes and a significant loss of visual acuity in 
the left eye.  He was advised not to do any driving and was 
cautioned to be careful to avoid personal injury.

July 1999 private treatment records reveal bilateral 
posterior subcapsular cataracts and bilateral cortical 
cataracts.  The ophthalmologist recommended delaying surgery 
until the condition got worse and approving the Veteran's 
driver's license. 

A November 2006 letter from optometrist B. R. states the 
Veteran was experiencing increasingly poor vision and 
"tunnel vision."  B. R. noted the progressive nature of the 
Veteran's genetic eye condition and concluded that he met the 
standards for legal blindness in the state of Texas based on 
his severely constricted visual fields.

On May 2008 VA examination, the VA examiner opined that the 
increase in severity during service was due to the natural 
progression of the disorder and that the disease had grown 
steadily worse over the years.  In a December 2008 addendum, 
the examiner noted that his opinion was based on a review of 
pertinent current medical literature.  He indicated no 
association between tear gas and retinitis pigmentosa would 
be expected as tear gas affects the superficial part of the 
eye and not the retina.  He also noted that retinitis 
pigmentosa was not inflammatory in nature.  He found it 
important that the Veteran did not report eye trouble on 
separation examination and that he was not diagnosed with 
retinitis pigmentosa until 1978.
Textual evidence of record states night blindness generally 
begins when a patient with retinitis pigmentosa is in their 
teens.  As the disease progresses, the visual field gradually 
constricts, causing tunnel vision and sometimes other ocular 
disorders, such as cataracts and glaucoma.  These symptoms 
typically and inevitably progress to blindness, usually 
before the age of 50.  PROFESSIONAL GUIDE TO DISEASES 1180-81 (6th 
ed. 1998).

The Board finds that when considered together the evidence 
clearly and unmistakably shows that retinitis pigmentosa did 
not increase in severity at an abnormally high rate, i.e. 
beyond the natural progression of the disease, during the 
Veteran's service.  The May 2008 VA examiner's opinion and 
December 2008 supporting rationale conclude that the increase 
in severity represented a steady worsening that was not 
beyond the natural progression of the disease.  This opinion 
also explains that tear gas exposure would have affected the 
superficial part of the eye, rather than the retina.  In 
reaching his conclusion that the increase in severity during 
service was no more than what would be attributed to the 
natural progression of the disease, he found it important 
that retinitis pigmentosa was not diagnosed until 10 years 
after service.  This opinion describes the Veteran's 
disability in sufficient detail, provides a rationale for the 
conclusions reached, and is based on a review of the 
Veteran's claims file, examination and interview of the 
Veteran, and a review of pertinent medical literature.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding 
that an examination report is adequate where it describes the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability); see also Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (finding that a 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion).  Hence, the 
combination of the May 2008 and December 2008 VA opinions is 
clear and unmistakable evidence that retinitis pigmentosa did 
not increase in severity at an abnormally high rate beyond 
the natural progression of the disease during service.

While the Board recognizes that it is precluded from reaching 
its own independent medical conclusions (Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991)), it is notable that the medical 
evidence documenting the course of the Veteran's retinitis 
pigmentosa appears to show findings comparable to the general 
course of the disease as explained by the PROFESSIONAL GUIDE TO 
DISEASES text submitted by the Veteran.  Specifically, the 
Veteran's retinitis pigmentosa began prior to service with 
symptoms of decreased visual acuity and night vision; during 
service night vision problems increased; and subsequent to 
service he experienced decreased peripheral vision which 
progressed to severe tunnel vision, cataracts, and ultimately 
legal blindness between the ages of 50 to 60.  This course 
correlates with the PROFESSIONAL GUIDE TO DISEASES explanation 
that retinitis pigmentosa begins with night blindness during 
the teen years, is followed by gradual constriction of vision 
causing tunnel vision, often involves cataracts or other eye 
problems, and results in blindness before age 50.  

While the Veteran may believe that retinitis pigmentosa was 
subject to permanent aggravation during service, because he 
is a layperson, his beliefs are not competent evidence 
regarding the significance of medical findings or etiology of 
a disability.  The issues in this case are complex medical 
questions not capable of resolution by lay observation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
also VAOPGCPREC 67-90 (noting that whether a disability is 
aggravated by service is a "factual, medical determination 
which must be based upon the evidence of record and sound 
medical judgment").

The VA examiner's opinion, when considered in conjunction 
with other medical and lay evidence of record, is clear and 
unmistakable evidence that rebuts both the presumption of 
soundness on entry into service and the presumption of 
aggravation during service; hence, it is not shown that 
retinitis pigmentosa was incurred in, or aggravated by, 
service.  Consequently, a preponderance of the evidence is 
against the claim and service connection for blindness due to 
retinitis pigmentosa must be denied.





ORDER

Service connection for blindness due to retinitis pigmentosa 
is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


